Citation Nr: 0736390	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-38 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic 
rhinitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for atopic dermatitis.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the first 
metatarsophalangeal joint of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to October 
1980 and from October 1981 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which granted service connection for the 
three disabilities at issue in this appeal and assigned 
initial disability ratings.  The veteran filed a timely 
appeal with respect to those ratings.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a hearing in Washington, DC in July 2007 to 
present testimony on the issue on appeal.  He submitted 
additional evidence at that time, with a waiver of RO 
consideration of that evidence.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's allergic rhinitis is manifested by near-
constant congestion.

2.  The evidence does not demonstrate that the veteran's 
allergic rhinitis results in nasal polyps or sinus 
infections.

3.  The veteran's atopic dermatitis affects between 15 and 20 
percent of his total body surface.

4.  The evidence does not demonstrate that the veteran's 
atopic dermatitis requires systemic corticosteroid therapy, 
or the use of immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy, or that it covers more 
than 40 percent of his body. 

5.  The veteran's left great toe disability is manifested by 
minimal limitation of range of motion and pain on prolonged 
walking.

6.  The evidence does not demonstrate that the veteran's left 
great toe disability causes a moderately severe or severe 
level of disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for allergic 
rhinitis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Code 6522 (2007).

2.  The criteria for a 30 percent rating for atopic 
dermatitis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.118, Diagnostic Code 7806 (2007).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the first metatarsophalangeal 
joint of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claims for higher initial ratings, to include how initial 
disability ratings and effective dates are established.  He 
was essentially notified of the information and evidence that 
VA would seek to provide and the information and evidence 
that he was expected to provide.  The veteran also was 
instructed to submit any evidence in his possession that 
pertained to his claims.  Although this notice was delivered 
after the initial denial of the claims, the AOJ subsequently 
readjudicated the claim based on all the evidence in January 
2007, without taint from prior adjudications.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Thus, the veteran was not precluded from participating 
effectively in the processing of his claims and the late 
notice did not affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  Identified and available treatment records 
have been secured.  The veteran has been medically evaluated 
in conjunction with his claims.

Disability Evaluations

The veteran seeks higher initial ratings these three service-
connected disabilities.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App.  532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA  adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
different rating codes are "more appropriate" than those 
used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Each change is discussed separately below.

Allergic Rhinitis

The veteran's allergic rhinitis is currently evaluated as 
noncompensable under 38 C.F.R. § 4.97, DC 6524, which is the 
code for granulomatous rhinitis.  It is unclear to the Board 
why this code was used, as the evidence does not show a 
diagnosis of the same at any point in the veteran's 
treatment.  Instead, the record clearly establishes a 
diagnosis of allergic rhinitis.  Thus, the code specific to 
that disorder, DC 6522, is more appropriate.  

That code provides a 10 percent rating when there is no 
evidence of polyps, but there is greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
where there are polyps.  38 C.F.R. § 4.97, DC 6522.

The veteran underwent two VA examinations during the 
appellate period, in March 2003 and August 2006.  On both 
occasions, the veteran presented with complaints of 
congestion, sneezing, and running nose.  The earlier exam 
report noted the veteran's prescription for antihistamine.  
The later exam included the veteran's prescriptions for 
antihistamines in tablet and eye drop forms, as well as for 
anti-inflammatory medication.  Each examination of the nasal 
passage, however, was unremarkable.  

VA outpatient clinical records document the veteran's 
treatment for this disability from March 2003 to November 
2006.  These records show that the veteran has not had polyps 
associated with his rhinitis.  See VA Allergy Clinic progress 
notes, dated in July 2004, January and September 2005, and 
September 2006.  They also show that the veteran has had 
significant degrees of congestion on exam, though the 
percentage of obstruction is not determined. 

Giving the veteran the benefit of the doubt, his disability 
picture more nearly approximates that contemplated by the 10 
percent rating category.  Each of his visits to the Allergy 
Clinic show that he has considerable congestion.  He has 
testified that such congestion is a constant problem for him.  
These symptoms more nearly approximate those contemplated by 
the 10 percent rating.  Because, however, there is no 
evidence demonstrating nasal polyps, the higher, 30 percent 
rating is not warranted.

The Board has also considered 38 C.F.R. § 4.97, DC 6510-6514, 
the codes that are applicable to variations of sinusitis.  
However, a rating under these codes is inappropriate, as they 
rate based on the number of, and treatment modality for, 
sinus infections.  Although the veteran has indicated that he 
used to get sinus infections prior to his nasal surgery in 
the 1990s, the applicable time period for the rating on 
appeal is from April 1, 2002 forward (the effective date of 
the grant of service connection).  Thus, infections prior to 
the surgery are irrelevant.  The outpatient clinical records 
consistently show that the veteran does not have such 
infections.  See, e.g., VA examination reports dated in March 
2003 and August 2006; see also VA progress notes dated in 
July 2004, January and September 2005, and September 2006.  
In the absence of evidence of such infections from April 2002 
forward, a rating is not warranted under the sinusitis codes.

In deciding the veteran's claim, the Board has considered 
whether the veteran is entitled to increased evaluations for 
separate periods based on the facts found during the appeal 
period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Here, the state of the veteran's allergic rhinitis has 
remained relatively stable throughout the appeal.  The 10 
percent rating granted herein sufficiently compensates the 
level of impairment of earning capacity caused by his 
respiratory disability.

Atopic Dermatitis

The veteran's skin disability carries a 10 percent rating 
under 38 C.F.R. § 4.118, DC 7817, the code for exfoliative 
dermatitis (erythroderma).  Under that code, the next higher 
rating is 30 percent, and is warranted for any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  

A 60 percent rating is warranted for generalized involvement 
of the skin without systemic manifestations, and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.

The total, 100 percent rating is warranted for generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia), and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.

The veteran contends that because he has been prescribed 
corticosteroids nearly constantly over the past year that his 
disability qualifies for a 60 percent rating.  While the 
clinical records confirm that the veteran has prescriptions 
for various topical corticosteroids, there is no evidence of 
systemic corticosteroid therapy.  "Systemic" is a medical 
term relating to the entire organism or body.  See Stedman's 
Medical Dictionary, 27th Ed.,  1780, (c) 2000.  Systemic 
medication is oral medication, delivered through the 
bloodstream to treat the entire system.  The veteran's 
disability has not required use of such systemic 
corticosteroid therapy.  Nor does the record show use of 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy.  Thus, a higher rating under DC 7817 
is not warranted.

Dermatitis is also generally rated under 38 C.F.R. § 4.118, 
DC 7806.  That code provides a 30 percent evaluation when 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas, are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  

The maximum rating of 60 percent is warranted for dermatitis 
with more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

DC 7806 alternatively provides that the disability can be 
rated as disfigurement of the head, face, or neck (DC 7800) 
or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.   In this case, because the 
veteran's disability has been shown to be intermittent, it is 
more appropriate to rate it based on its dermatological 
manifestations, which have been aptly described, as opposed 
to the changing area over which they are present.

The body area affected by the veteran's skin disability has 
been measured on two occasions of record.  A March 2006 
Dermatology Clinic note stated that the patches covered 15 to 
20 percent of the veteran's body surface, and that the area 
affected by the disorder generally could exceed 50 percent.  
In August 2006, at his VA examination, the veteran's affected 
area was roughly 15 percent of his entire body, and 1 percent 
of his exposed body.

The Board gives the veteran the benefit of the doubt as to 
area affected by his disorder in granting an increase to 30 
percent.  The measurements of record indicate that it covers 
about 15 percent of his total body surface, which would not 
warrant a higher rating.  However, the nature of his disorder 
is one of change, in terms of areas affected.  It was 
estimated on one occasion to be between 15 and 20 percent, 
which does reach the lower bounds of the next higher rating 
criteria.  His treating dermatologist opined that the 
disorder could cause up to 50 percent of the body to be 
affected.  As such, the veteran's symptoms are found to more 
nearly approximate the next higher rating category, that of 
30 percent.  The maximum rating, however, is not warranted as 
there is less than 40 percent of the body affected and 
systemic therapy is not required.

Left Great Toe Disability 

The veteran's degenerative joint disease of the first 
metatarsophalangeal (MTP) joint of the left foot carries a 10 
percent rating under DC 5284, which rates impairment 
resulting from other foot injuries.  According to this 
diagnostic code found at 38 C.F.R. § 4.71a, Diagnostic Code 
5284, evidence of moderate residuals of a foot injury 
warrants the assignment of a 10 percent disability rating.  
The next higher evaluation of 20 percent requires evidence of 
moderately severe residuals of a foot injury.  A 30 percent 
requires evidence of severe residuals of a foot injury.  
Actual loss of use of the foot will be evaluated as 40 
percent disabling. 

The veteran contends that his disability is moderately 
severe, in that it has limited his ability to run, play 
tennis, and walk for long periods of time.  He indicated that 
the pain sometimes wakes him up at night.  He also indicated 
that it flares around twice a week.  

On his March 2003 VA examination, the veteran described his 
left foot pain in terms of his service-connected plantar 
fasciitis and added that he has flare ups in left great toe 
joint upon prolonged walking.  Examination of the toe showed 
bony enlargement of the first MTP joint that was nontender to 
palpation.  The remainder of the examination related to his 
plantar faciitis.

In the course of his August 2006 VA examination, the veteran 
reported pain requiring Naprosyn three times a week due to 
the toe.  He noted that it was aggravated by walking and that 
he had occasional throbbing pain in the toe at night.  He 
indicated that it did not, however, affect his daily activity 
or his work.  Objective examination of the toe revealed that 
it was enlarged and there was slight tenderness to palpation.  
Range of motion testing showed slightly decreased extension 
with normal flexion and normal interphalangeal flexion.  
There was an increase in pain upon repetition.  X-ray showed 
some arthritic changes of the joint.  

Outpatient clinical records are consistent with these 
findings.  In December 2003, the veteran reported 
"occasional" pain in the toe.  He again reported pain upon 
walking in August and October 2004.  In September 2005, the 
veteran began reporting other foot pain, particularly in his 
heels, and said that the pain in his toe "comes and goes."  
Though his pedal pulses were markedly impaired, the 
podiatrist appears to have related this to the veteran's 
plantar fasciitis and hallux limits, rather than to his toe 
disability.  In a November 2005 podiatry note, the veteran 
related that his toe has been painful for years but was 
tolerable.  Exam showed that the MTP joint had decreased 
range of motion with crepitus.  The remaining podiatry notes 
in March and June 2006 refer heel pain, as opposed to pain 
associated with the service-connected toe disability.  

In sum, the veteran has many disorders that affect his feet.  
However, when considering his service-connected toe 
disability alone, it appears that it causes him some degree 
of pain on prolonged walking and occasional throbbing pain in 
his sleep.  Objective testing has revealed only minimal 
limitation of range of motion of the MTP joint.  Repetitive 
motion did result in increased pain, which confirms his pain 
on prolonged walking.  Even still, these symptoms do not more 
nearly approximate a moderately severe disability, as 
contemplated by the Schedule.  While it is evident that the 
veteran has much foot pain, it is that pain caused by the 
service-connected toe disability that is the only issue 
before the Board.  The evidence does not support a higher 
rating for the disability.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.






	(CONTINUED ON NEXT PAGE)
ORDER

A 10 percent evaluation, and no higher, for allergic rhinitis 
is granted, subject to regulations applicable to the payment 
of monetary benefits.

A 30 percent evaluation, and no higher, for atopic dermatitis 
is granted, subject to regulations applicable to the payment 
of monetary benefits.

An evaluation in excess of 10 percent for degenerative joint 
disease of the first metatarsophalangeal joint of the left 
foot is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


